Mr. Chief Justice Waite
delivered the opinion of thé court.
Without ..^undertaking to decide whether a case may not *3arise in which we would exercise the power of appointing a receiver, pending an appeal in this court, we are' clearly of the opinion that we ought not to do so. upon the showing made here. -Appeals in equity are heard upon the pleadings and proofs below. No new evidence can be admitted, and the pleadings cannot be amended in this court.
In this case, the pleadings fail entirely to disclose the defence which the appellant seeks now to make, and it does appear affirmatively that the original decree was by consent. Although the sale was in form to the attorney of the appellant, it was in reality to the bondholders in whose interest the foreplosure was had. No irregularities in the sale itself except this are now complained of, and none whatever were insisted upon below.
Being entirely satisfied that the facts stated in the application for the rule are not sufficient to entitle* the plaintiff to the relief it asks, we refuse the rule. Motion denied.